Citation Nr: 0310817
Decision Date: 06/02/03	Archive Date: 08/07/03

DOCKET NO. 97-27 975           DATE  JUN 02 2003

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUE

Entitlement to an effective date earlier than January 28, 1997, for
the grant of service connected compensation for residuals of a
right ankle injury.

REPRESENTATION

Appellant represented by: Texas Veterans Commission

ATTORNEY FOR THE BOARD

H. Roberts, Counsel

INTRODUCTION

The veteran had active service from January 1968 to July 1970.

This appeal arises from a July 1997, decision of the Waco, Texas,
Department of Veterans Affair (VA) regional office (RO), which
granted service connection for a right ankle disability, effective
January 28, 1997.

The Board issued a decision in this appeal in March 2000. However,
that decision was vacated and remanded by the United States Court
of Appeals for Veterans Claims in a March 2001 Order, issued
pursuant to a March 2001 Joint Motion for Remand and to Stay
Proceedings. Therefore, this claim is again before the Board.

REMAND

In April 2002 the Board undertook further development of this case
pursuant to authority granted by 38 C.F.R. 19.9(a)(2) (2002). The
development has been completed. However, that regulation was
invalidated by the United States Court of Appeals for the Federal
Circuit. Disabled American Veterans v. Secretary of Veterans
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

In a letter dated in August 2002, the Board informed the veteran of
the Veterans Claims Assistance Act (VCAA), the evidence needed to
substantiate his claims and what evidence he was responsible for
obtaining. However, Federal Circuit has determined that such notice
was inadequate because it limited the time period for submitting
necessary evidence to 30 days rather than the statutorily mandated
one year. Id. Since the one-year period has not passed, and the
veteran has not waived the one year time period, the Board cannot
decide the claim.

Accordingly, the veteran's appeal is remanded for the following:

1. The RO should inform the veteran that he has until August 21,
2003 to respond to the Board's August 21, 2002 VCAA letter. His
claims cannot be adjudicated prior to that date unless he informs
the RO that he has no additional evidence to submit or waives the
one year time period.

- 2 -

2. The RO should readjudicate the veteran's claim in light of the
evidence received since its November 1999 statement of the case.

3. If the benefits sought continue to be denied the RO should issue
a supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658(1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims.

- 3 -

